Citation Nr: 1626340	
Decision Date: 06/30/16    Archive Date: 07/11/16

DOCKET NO.  10-18 418	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to the service connected thoracolumbar and cervical spine disabilities 

2.  Entitlement to service connection for headaches, to include as secondary to the service connected thoracolumbar and cervical spine disabilities.

3.  Entitlement to a rating in excess of 20 percent for degenerative disc disease of the thoracolumbar spine. 

4.  Entitlement to a rating in excess of 20 percent for degenerative disc disease of the cervical spine. 

5.  Entitlement to a rating in excess of 30 percent for plantar fasciitis with bilateral heel spurs. 

6.  Entitlement a rating in excess of 10 percent for chondromalacia patella of the left knee. 

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel

INTRODUCTION

The Veteran served on active duty from November 1976 to November 1996. 

This case was previously before the Board of Veterans Appeals (Board) on appeal of an October 2008 rating decision of the Columbia, South Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).  The case was remanded by the Board in April 2015 and is now ready for appellate review.  Jurisdiction of the claims file now resides with the VA RO in Winston-Salem, North Carolina.

Subsequent to the April 2015 Board remand, an August 2015 rating decision increased the rating for plantar fasciitis with bilateral heel spurs (previously characterized as bilateral heel spurs with plantar fasciitis) to 30 percent.  As higher ratings for this disability are available and the Veteran is presumed to seek the maximum available benefit for a disability, the claim for an increased rating for this disability remains on appeal as set forth on the Title Page.  AB v. Brown, 6 Vet. App. 35, 38 (1993).   

FINDINGS OF FACT

1.  The most probative evidence of record weighs against a conclusion that hypertension is etiologically related to service or the service-connected thoracolumbar and cervical spine disabilities; hypertension was not shown to a compensable degree within one year of service.  

2.  The most probative evidence of record weighs against a conclusion that headaches are etiologically related to service or the service-connected thoracolumbar and cervical spine disabilities.  

3.  Degenerative disc disease of the thoracolumbar spine has not resulted in forward flexion of the thoracolumbar spine to 30 degrees or less; favorable ankylosis of the entire thoracolumbar; incapacitating episodes of intervertebral disc syndrome (IVDS) having a total duration of at least 4 weeks during a 12 month period; or objective neurologic abnormalities

4.  Degenerative disc disease of the cervical spine has not resulted forward flexion of the cervical spine of 15 degrees or less; favorable ankylosis of the entire cervical spine, incapacitating episodes of IVDS having a total duration of at least 4 weeks during a 12 month period; or objective neurologic abnormalities. 

5.  Plantar fasciitis with bilateral heel spurs have not resulted in severe disability manifested by objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, an indication of swelling on use, and characteristic callosities or pronounced disability manifested by marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, with the disability not being improved by orthopedic shoes or appliances.  

6.  Chondromalacia patella of the left knee has not resulted in limitation of flexoin to 30 degrees, limitation of extension to 15 degrees, moderate disability due to recurrent subluxation or instability, ankylosis, dislocation or removal of the semilunar cartilage, nonunion or malunion of the tibia or fibula, or genu recurvatum. 

CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension, to include as secondary the service-connected thoracolumbar and cervical spine disabilities, are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2015).

2.  The criteria for service connection for headaches, to include as secondary the service-connected thoracolumbar and cervical spine disabilities, are not met.  38 U.S.C.A. §§ 1110, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).

3.  The criteria for a rating in excess of 20 percent for degenerative disc disease of the thoracolumbar spine are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, Part 4, including §§ 4.7, 4.71a, Diagnostic Code (DC) 5242, 5243 (2015).

4.  The criteria for a rating in excess of 20 percent for degenerative disc disease of the cervical spine are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, Part 4, including §§ 4.7, 4.71a, Diagnostic Code (DC) 5243 (2015).

5.  The criteria for a rating in excess of 30 percent for bilateral plantar fasciitis are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, Part 4, including §§ 4.7, 4.71a, DC 5276 (2015).

6.  The criteria for a rating in excess of 10 percent for chondromalacia patella of the left knee are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, Part 4, including §§ 4.7, 4.71a, DCs 5257, 5260, 5261 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Notice and Duty to Assist/Standard of Review

With respect to the matters herein decided, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  No arguments in this regard have been put forth by the Veteran and any due process concerns have been addressed by the Board.  

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the U.S. Court of Appeals for Veterans Claims (Court) held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

II.  Service Connection Claims

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including hypertension, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  The United States Court of Appeals for the Federal Circuit clarified that the law providing for awards of service connection on the basis of continuity of symptomatology is limited to "chronic" diseases listed under 38 C.F.R. 3.309(a), such as hypertension.   See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

A disability which is proximately due to or the result of a service-connected disease shall be service connected.  38 C.F.R. § 3.310(a).  A claimant is also entitled to service connection on a secondary basis when it is shown that a service-connected disability has aggravated a nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  Effective October 10, 2006, 38 C.F.R. § 3.310 was revised to incorporate the analysis by the Court in Allen.  The revised 38 C.F.R. § 3.310  provides, in essence, that in an aggravation secondary service connection scenario, there must be medical evidence establishing a baseline level of severity of disability prior to when aggravation occurred, as well as medical evidence showing the level of increased disability after the aggravation occurred.

Summarizing the pertinent evidence with the above criteria in mind, the service treatment reports (STRs) reflect treatment for head congestion in September 1985 associated with a virus; complaints in January 1987 about a "stuffy head" also associated with a virus; and headaches and dizziness in September 1996 associated with benign positional vertigo.  Hypertension was not diagnosed during service.  Reports from the February 1996 separation examination are silent for headaches or hypertension (blood pressure was recorded at 122/86 at this examination).  

After service, in his first application for service connection filed in January 1997, the Veteran filed claims for service connection for several disabilities, but not headaches or hypertension.  The Veteran ultimately filed claims for service connection for headaches and hypertension in May 2008.  The post service evidence reflects clinical reports referencing hypertension beginning in the early 2000s (see. e.g. October 30, 2000, VA clinical report reflecting an assessment of hypertension with "no previous history" of the condition.)  Complaints of headaches are referenced on clinical reports dated from the mid 2000s.  

VA examinations afforded the Veteran, pursuant to the Board remand, that included opinions as to whether headaches and hypertension were etiologically related to service or the service-connected lumbar and cervical spine disabilities were conducted in July 2015.  With respect to headaches, the reports from these examinations reflect the Veteran stating that he first started having headaches three years ago when he had a stroke (clinical records indicate the Veteran suffered from a stroke in April 2012).  As for hypertension, the Veteran reported being diagnosed with this condition for the first time in 2001.  The examiner noted the following in-service blood pressure readings:  120/60 on June 4, 1976; 110/78 on May 3, 1988; 138/78 on May 3, 1994; 139/82 on June 9, 1994); 135/63 on November 17, 1994; 110/60 on June 21, 1995; and 112/86 on February 8, 1996.  

The conclusions following the July 2015 VA examinations were that it was less likely than not that hypertension or headaches were etiologically related to service or the service connected thoracolumbar and cervical spine disabilities, to include by way of aggravation.  As for the rationale with respect to hypertension, the examiner noted the lack of a diagnosis of this condition during service or within one year thereof; referred to medical literature noting that there is relationship between obesity (the Veteran weighed 225 pounds with a body mass index of 34 when diagnosed with hypertension in 2001) and hypertension; that there was no established causal relationship between degenerative arthritis and degenerative disc disease of the spine and the development of hypertension; and that as the Veteran had gained more than 24 pounds in the past 14 years, such indicated a natural progression in his hypertension with no evidence that his hypertension was aggravated by any condition, to include his service connected thoracolumbar and cervical spine disabilities. 

The rationale with respect to headaches included the lack of any diagnosis of tension headaches during service or within one year thereof; the fact that the Veteran himself indicated he first started having headaches three years ago after he had a stroke; reference to medical literature noting a casual relationship between headaches and stroke; and the fact that there was no evidence that the Veteran's tension headaches have been aggravated beyond their natural progression by any condition, to include his service connected thoracolumbar and cervical spine disabilities..  

The Board finds these opinions to be highly probative as to the matter of whether the Veteran's hypertension or headaches are etiologically related to service or his service connected spine disabilities.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  In this regard, while the record includes an August 2013 statement from a family nurse practitioner noting that she had treated the Veteran for back pain, at which times the Veteran's blood pressure was high, and that "chronic pain will affect [patients'] hypertension," this statement is simply too speculative and vague to support a grant of service connection specific to the Veteran's medical history.  In any regard, its probative value is outweighed by the more definitive and comprehensive opinion following the July 2015 VA examination.  See Davis v. West (any medical nexus between in-service radiation exposure and fatal lung cancer years later was speculative at best, even where one physician opined that it was probable that lung cancer was related to service radiation exposure); Hogan v. Peake, 544 F.3d 1295, 1298 (Fed. Cir. 2008) (the Board may discount the value of competent evidence based on factors including the lack of a definitive statement as to etiology); see also Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board has authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence).  

With respect to any direct or implied contentions made in connection with the instant appeal that the Veteran has had continuous problems with hypertension and headaches since service, while he is competent to assert that he has had various symptoms, such as headaches, from service to the present time, the Veteran did not reference these conditions in his original application for service connection.  Such silence in this initial application, when the Veteran otherwise is affirmatively speaking, renders any current assertions by the Veteran of continuous symptoms associated with hypertension and headaches since service of suspect reliability. 

In addition, the Veteran only reported a 4 year history of headaches to the VA examiner in July 2015.  Because this history was for the purpose of neutral (treatment/evaluation) purposes, and not asserted in contemplation of monetary benefits, any assertions relating headaches to service in pursuit of this appeal are of questionable credibility.  Finally, it was not until 2008, well over 10 years after service, that the Veteran first related hypertensions or headaches to service.  As such, the undersigned finds any contentions with regard to continuity of symptoms to not be credible.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992); Mense v. Derwinski, 1 Vet. App. 354, 356 (1991); Caluza v. Brown, 7 Vet. App. 498 (1995) (holding that a pecuniary interest is recognized as a factor which may affect the credibility of a claimant's statements).  In addition, given the lack of any evidence of hypertension within one year of service and the fact that the Veteran has not credibly described a continuity of hypertension-related symptomatology since service, presumptive service connection for hypertension on the basis of chronic disease, to include based on continuity of symptomatology, is not warranted.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309; Walker, supra.

Aside from any credibility issues, to whatever extent the assertions of the Veteran (to include through his representative) are being advanced in an attempt to establish that hypertension and headaches are etiologically related to service or the service connected spine disabilities, such attempts must fail.  Matters of diagnosis of disabilities not capable of lay observation, and the medical etiology of any such disability, are questions within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  Although lay persons are competent to provide opinions on some medical issues (see Kahana v. Shinseki, 24 Vet. App. 428, 435(2011)), here, the specific matters as to the whether the Veteran's hypertension or headaches are etiologically related to service or the service connected spine disabilities are complex medical matters that fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n. 4 (Fed. Cir. 2007) (providing that lay persons are not competent to diagnose cancer).  Simply stated, the determinations as to whether the Veteran's headaches or hypertension are the result of service or the service connected spine disabilities, to include by way of aggravation, are complex medical questions for which the Veteran lacks adequate medical training to address.  As his lay assertions in this regard have no probative value, the Veteran can neither support his claims, nor counter the probative medical opinions of record, on the basis of lay assertions alone. 

In light of the above and in sum, the Board finds that service connection for hypertension and headaches is not warranted.  In reaching these decisions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the most probative evidence is against the Veteran's claims of entitlement to service connection for hypertension and headaches.  As such, that doctrine is not applicable, and these claims must be denied.   38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

III.  Increased Rating Claims

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. 
§ 4.3.

While the Veteran's entire history is reviewed when assigning a disability evaluation, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the Court has since held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996). 

In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court) held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system." Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40. 

Painful motion with joint or periarticular pathology and unstable joints due to healed injury are recognized as productive of disability entitled to at least a minimal compensable rating for the joint.  38 C.F.R. § 4.59.  The application of 38 C.F.R. § 4.59 is not limited to arthritis-related claims.  Burton v. Shinseki, 25 Vet. App. 1   (2011).

Degenerative arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, DC 5003.  DC 5003 provides that when limitation of motion due to arthritis is noncompensable under the appropriate diagnostic code, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  

A.  Thoracolumbar and Cervical Spine Disabilities 

The General Rating Formula for Diseases and Injuries of the Spine holds that for DCs 5235 to 5243, a rating of 100 percent is warranted when there is unfavorable ankylosis of the entire spine.  A 50 percent rating is warranted when there is unfavorable ankylosis of the entire thoracolumbar spine.  A 40 percent rating is warranted when there is unfavorable ankylosis of the cervical spine, forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A 30 percent is warranted for forward flexion of the cervical spine to 15 degrees or less or favorable ankylosis of the entire cervical spine.  A 20 percent rating is warranted if forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees, forward flexion of the cervical spine is greater than 15 degrees but not greater than 30 degrees, a combined range of motion of the cervical spine that is not greater than 170 degrees, or if the spine disability is manifested by muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

The criteria also include the following provisions: 

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code. 

Note (2): For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. 

Note (4): Round each range of motion measurement to the nearest five degrees. 

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability. 

IVDS (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating IVDS Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating IVDS Based on Incapacitating Episodes provides for a 60 percent rating when there are incapacitating episodes of IVDS having a total duration of at least six weeks during the past 12 months.  A 40 percent rating is warranted when there are incapacitating episodes of IVDS having a total duration of at least four weeks, but less than six weeks during the past 12 months.  A 20 percent rating is warranted when there are incapacitating episodes of IVDS having a total duration of at least two weeks, but less than four weeks during the past 12 months.   

An incapacitating episode is defined as a period of acute signs and symptoms due to IDS that required bed rest prescribed by a physician and treatment by a physician.  An evaluation can be had either on the total duration of incapacitating episodes over the past 12 months or by combining separate evaluations of the chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities under 38 C.F.R. § 4.25, whichever method resulted in the higher evaluation.

Hyphenated Diagnostic Code numbers reflect the assignment of a rating under the first diagnostic Code number using the criteria of the second Diagnostic Code.  See 38 C.F.R. § 4.27.  

The Veteran's service-connected thoracolumbar spine is rated under DCs 5243 (IVDS)-5242 (degenerative arthritis) and the service-connected cervical spine disability is rated under DC 5243.  As such, the service-connected spine disabilities at issue may be rated under the General Rating Formula for Diseases and Injuries of the Spine, to include on the basis of loss of motion, or the Formula for Rating IDS Based on Incapacitating Episodes, whichever method results in the higher evaluation.  

Summarizing the pertinent clinical history with the above legal criteria in mind, the STRs reflect treatment for lumbosacral strain and pain in the cervical spine after a fall, and service connection for degenerative disc disease of the cervical and lumbar spine was granted by a March 1997 rating decision.  Ten percent ratings were assigned for each disability.  These ratings were continued until an October 2005 rating decision established 20 percent ratings for the thoracolumbar and cervical spines, and these 20 percent ratings have been continued until the present time. 

The evidence for consideration in the assignment of these 20 percent ratings by the October 2005 VA examination included reports from an August 2005 VA examination that reflected no complaints of radiating pain on movement; an absent muscle spasm; no tenderness; and no ankylosis in the thoracolumbar or cervical spine.  There was a straight leg raising test at 60 degrees on the right and negative straight leg raising test on the left side.  Motion in the thoracolumbar spine was to forward flexion of 60 degrees with pain at 50 degrees; backward extension to 25 degrees with pain at 25 degrees; right lateral flexion to 20 degrees with pain at 20 degrees; left lateral flexion to 30 degrees with pain at 30 degrees; right rotation to 20 degrees with pain at 20 degrees; and left rotation to 30 degrees with pain at 30 degrees.  The examiner stated that the thoracolumbar spine motion was additionally limited by an increase in pain, weakness, and lack of endurance with repetitive use.  There was no evidence of IVDS in the lumbar spine, and the Veteran was said to not experience bowel, bladder, or erectile dysfunction.  The neurological examination  demonstrated normal sensory and motor functions and reflexes in the lower extremities.  

The August 2005 VA examination reflected motion in the cervical spine to forward flexion of 35 degrees with pain at 35 degrees; backward extension to 30 degrees with pain at 30 degrees; right and left lateral flexion to 30 degrees with pain at 20 degrees on the right and 30 degrees on the left; and right and left right rotation to 60 degrees with pain at 45 degrees on the right and 60 degrees on the left.  The examiner sated that the cervical spine motion was not additionally limited by fatigue, weakness, lack of endurance, or incoordination with repetitive use.  The neurological examination showed normal motor and sensory functioning and reflexes in the upper extremities. 

Thereafter, the Veteran was afforded a VA examination in May 2008 that showed full motion in the lumbar and cervical spine.  Otherwise, the findings from this  examination are essentially the same as those demonstrated at the August 2005 VA examination.  

At a June 2010 VA examination, there was tenderness in the lumbar spine but no spasms or guarding.  There was a full range of lumbar motion with pain but no additional limitation of motion on repetitive motion, IVDS, or neurologic abnormalities.  The examination of the cervical spine at that time also should normal motion, and no spasm, tenderness, or guarding.  There was pain with motion but no additional limitation of motion on repetition; no neurological abnormalities; and no IDS.  

At the most recent VA examination of the spine in July 2015, the Veteran reported suffering from constant pain and stiffness in his back.  Range of motion in the thoracolumbar spine was to 75 degrees of forward flexion, 20 degrees of extension, 20 degrees of right and left lateral flexion, and 25 degrees of right and left lateral rotation.  Repetitive motion resulted in no additional loss of functioning or motion.  There was no evidence of pain with motion or localized tenderness or pain on palpation of the joints or associated soft tissue of the thoracolumbar spine.  Pain , weakness, fatigability, or incoordination were said to not significantly limit functional ability with repeated use over a period of time.  There was no response from the Veteran with respect to whether he had flare-ups and there was no guarding or muscle spasm of the thoracolumbar spine.  

The muscle strength, reflex, and sensory examinations of the lower extremities in July 2015 were normal, and there was no ankylosis, radiculopathy, or other neurologic abnormalities or findings such as bowel or bladder problems or pathologic reflexes.  IVDS was again not demonstrated.  The examiner stated that the service connected thoracolumbar spine disability impacted the Veteran's ability to  work to the extent that he could only walk for 50 yards at a time before stopping to rest; can only climb one flight of stairs at a time; cannot climb a ladder; can only stand for 15 minutes at a time; can only sit for 30 minutes at a time; and cannot perform tasks that require frequent and repetitive bending of the back. 

The examination of the cervical spine in July 2015 reflected the Veteran reporting   constant pain and stiffness in his cervical spine.  Motion in the cervical spine was to 35 degrees of forward flexion; 40 degrees of right and left lateral flexion; and 70 degrees of right and left lateral rotation.  Repetitive motion resulted in no additional loss of functioning or motion.  There was no evidence of pain with motion or localized tenderness or pain on palpation of the joints or associated soft tissue of the thoracolumbar spine.  Pain , weakness, fatigability, or incoordination were said to not significantly limit functional ability with repeated use over a period of time.  There was no response from the Veteran with respect to whether he had flare-ups, and there was no guarding or muscle spasm of the thoracolumbar spine.  

The muscle strength, reflex, and sensory examinations of the upper extremities in July 2015 were normal, and there was no ankylosis, radiculopathy, or other neurologic abnormalities or findings such as bowel or bladder problems or pathologic reflexes associated with the cervical spine.  IVDS was again not demonstrated in the cervical spine.  The examiner stated that the service connected cervical spine disability impacted the Veteran's ability to work to the extent this disability precluded overhead work.  

VA outpatient treatment reports, currently of record dated through January 2015, reflect continuing complaints of cervical and lumbar spine pain.  However, these reports do not reflect clinical findings that that differ in any significant degree-as relevant to rating criteria-from those demonstrated at the examinations discussed above.  

Applying the pertinent legal criteria to the facts set forth above, a rating in excess of 20 percent would be assignable for the service connected degenerative disc disease of the lumbar spine if there was evidence of limitation of motion of the thoracolumbar spine to 30 degrees or less; favorable ankylosis of the entire thoracolumbar spine; incapacitating episodes of IVDS having a total duration of at least four weeks during a 12 month period; or on the basis of associated neurological impairment.  Lumbar flexion at the VA examinations described above was well beyond 30 degrees, and none of these examinations demonstrated ankylosis, IVDS, or associated neurological impairment involving the thoracolumbar spine.  As such manifestations are not otherwise demonstrated by any clinical evidence, a schedular rating in excess of 20 percent for degenerative disc disease of the lumbar spine cannot be assigned.  

As for a rating in excess of 20 percent for the service connected degenerative disc disease of the cervical spine, such a rating would be warranted if flexion of the cervical spine was to 15 degrees; there was favorable ankylosis of the entire cervical spine; there were incapacitating episodes of IVDS having a total duration of at least 4 weeks during a 12 month period; or on the basis of associated neurological impairment.  Cervical flexion at the VA examinations described above was well beyond 15 degrees and none of these examinations demonstrated ankylosis, IVDS, or associated neurological impairment involving the cervical spine.  As such manifestations are not otherwise demonstrated by any clinical evidence, a schedular rating in excess of 20 percent for degenerative disc disease of the cervical spine cannot be assigned.  

B.  Plantar Fasciitis with Bilateral Heel Spurs 

Pursuant to DC 5276, for a bilateral disability, a 10 percent rating is assigned for moderate symptoms of pes planus, to include weight-bearing line over or medial to the great toe, inward bowing of the tendo achillis, and pain on manipulation and use of the feet.  A 30 percent rating is assigned for severe bilateral pes planus and requires objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, an indication of swelling on use, and characteristic callosities.  A maximum 50 percent rating is assigned for pronounced bilateral pes planus and requires marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, and the disability is not improved by orthopedic shoes or appliances.  38 C.F.R. § 4.71a, DC 5276.  

The criteria in DC 5276 are conjunctive.  See Melson v. Derwinski, 1 Vet. App. 334   (1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met).  Compare Johnson v. Brown, 7 Vet. App. 9 (1994) (only one disjunctive "or" requirement must be met in order for an Increased rating to be assigned).  See also Tatum v. Shinseki, 23 Vet. App. 152   (2009) (holding that 38 C.F.R. § 4.7 is not applicable when the ratings criteria are successive and not variable).

DC 5284 for foot injuries provides for a 10 percent rating for a moderate foot disability, a 20 percent rating for moderately severe foot disability, and the maximum 30 percent rating for severe foot disability.  A 40 percent rating is assigned for actual loss of use of the foot.  See 38 C.F.R. § 4.71a, DC 5284, Note.

Summarizing the pertinent evidence with the above criteria in mind, the STRs reflect treatment for bilateral heel pain and a diagnosis of plantar fasciitis, and a March 1997 rating decision granted service connection for a disability characterized as "bilateral heel spurs with history of plantar fasciitis."  A 10 percent rating was assigned for this disability. 

More recently, an August 2005 VA examination of the feet revealed no signs of painful motion, weakness, edema, atrophy of the musculature, or disturbed circulation.  There was marked tenderness on the lateral and medial aspect of each heel and more tenderness was described on the volar surface of each heel.  The Veteran did not have pes planus, pes cavus, or any deformity of the feet.  There was a good alignment of the Achilles tendons and no hallux valgus, hallux rigidus, or metatarsalgia.  The examiner stated that the service connected disability of the feet moderately limited the Veteran's ability to walk or stand for prolonged periods of time.   

At a May 2008 VA examination, the Veteran described constant heel pain, to include with walking, as well as weakness, stiffness, swelling, and fatigue.  Upon examination, there was no evidence of calluses or uneven shoe wear and no pain with motion, edema, decreased circulation, weakness, or atrophy.  There was no evidence of pes planus, pes cavus, hammertoes, Morton's metatarsalgia, hallux valgus, or hallux rigidus.  There were no limitations with standing or walking.  It was noted that the Veteran required a right shoe insert but not one for the left foot.  He was said to not require the use of orthopedic shoes, arch supports, foot supports, or built up shoes.  

Reports from a June 2010 VA examination reflect complaints of pain in the bottom  and heels of both feet which occurs constantly.  The Veteran described the pain as  burning, aching, sharp, and cramping.  On a scale from 1 to 10 (with 10 being the worst pain), he reported that his pain was at a level of 7.  At rest, the Veteran described pain but no weakness, stiffness, swelling, or fatigue.  While standing or walking, he reported pain, swelling, and fatigue but no weakness or stiffness.  The physical examination revealed no limitation of ankle motion, and the examination of the feet and toes revealed no tenderness, painful motion, weakness, edema, heat, redness, instability, atrophy, or disturbed circulation.  There was active motion in the metatarsophalangeal joints of each toe.  Palpation of the plantar surfaces of the feet revealed no tenderness.  The alignment of the Achilles tendon was normal in each foot on both weight bearing and non-weight bearing examination.  Pes planus, pes cavus, hammertoes, Morton's metatarsalgia, hallux valgus, and hallux rigidus were again not present.  The examiner reported that the Veteran did not have any limitations with standing and walking and did not require any type of shoe support.  

At the most recent VA examination in July 2015, the Veteran reported pain in his feet after prolonged walking or standing but no flare-ups impacting functioning of the feet.  He also averred to having no functional loss or functional impairment of the feet regardless of consideration of repetitive use.  The Veteran did not have pain on manipulation of the feet; indications of swelling on use; or characteristic callouses.  Arch supports were said to provide bilateral relief.  The examination did not demonstrate extreme tenderness of the plantar surfaces on one or both feet; a decreased longitudinal arch height of one or both feet on weight-bearing; objective evidence of marked deformity of one or both feet (pronation, abduction etc.); marked pronation of one or both feet; the weight-bearing line falling over or medial to the great toe in either foot; a lower extremity deformity other than pes planus, causing alteration of the weight-bearing line;  "inward" bowing of the Achilles tendon (i.e., hindfoot valgus, with lateral deviation of the heel) of one or both feet; or marked inward displacement and severe spasm of the Achilles tendon (rigid hindfoot) on manipulation of one or both feet.  

The July 2015 examiner stated that there was no functional loss in either lower extremity attributable to the service connected foot disability and that pain, weakness, fatigability, or incoordination did not significantly limit functional ability during flare-ups, or when the feet were used repeatedly over a period of time.  The examiner noted that there was not a loss of functioning in either foot such that the Veteran would be equally served by an amputation with prosthesis.  The service connected disability of the feet was said to impact the Veteran's ability to work to the extent that he can only walk for 50 yards at a time before stopping to rest; can only climb one flight of stairs at a time; cannot climb a ladder; and can only stand for 15 minutes at a time. 

Following the July 2015 examination and as previously indicated, an August 2015 rating decision increased the rating for the service connected disability of the feet to 30 percent effective. This rating was assigned under DC 5276 on the basis of evidence demonstrating accentuated pain on use and was assigned effective from the date of receipt of the claim on appeal of February 22, 2008.   

Review of the VA outpatient treatment reports of record do not reflect findings that differ in any significant degree from the VA examination findings set forth above as relevant to the applicable rating criteria.

An increased rating of 30 percent would be warranted under DC 5276 if there is  "severe" disability manifested by objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, an indication of swelling on use, and characteristic callosities.  Review of the VA examination reports discussed above, and the other clinical evidence of record, simply does not reveal such findings.  As for a rating in excess of 30 percent under DC 5294, such a rating is not warranted as the clinical findings of record simply do not reflect such a severe disability of a foot so as to equate with "loss of use."  Review of the remaining diagnostic codes pertaining to the rating of foot disabilities codified at DCs 5276-5284 does not reveal a diagnostic code that would provide for a rating in excess of 30 percent given the nature of the residuals of the service connected disability of the feet discussed above. 

C.  Chondromalacia Patella of the Left Knee

Standard range of knee motion is from zero degrees (on extension) to 140 degrees (on flexion).  See 38 C.F.R. § 4.71, Plate II. 

Slight recurrent subluxation or lateral instability of a knee warrants a 10 percent rating under DC 5257.  A 20 percent rating requires moderate recurrent subluxation or lateral instability, and a 30 percent rating is warranted for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a.

VA's General Counsel has held that a claimant who has arthritis and instability of the knee may be rated separately under DCs 5003/5010 and 5257, respectively. VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (1997).  In VAOPGCPREC 9-98, 63 Fed. Reg. 56,703  (1998), VA's General Counsel  further explained that, to warrant a separate rating, the limitation of motion need not be compensable under DC 5260 or 5261; rather, such limited motion must at least meet the criteria for a zero (0) percent rating.

Under DC 5260, a 10 percent is warranted where flexion is limited to 45 degrees.  
A rating of 20 percent is warranted where flexion is limited to 30 degrees and a rating of 30 percent is warranted were flexion is limited to 15 degrees.  38 C.F.R. § 4.71a. 

Under DC 5261, a 10 percent rating is warranted where extension is limited to 10 degrees and a 20 percent rating is warranted where extension is limited to 15 degrees.  A rating of 30 percent is warranted where extension is limited to 20 degrees while a 40 percent rating is warranted where extension is limited to 30 degrees.  A 50 percent is warranted where extension is limited to 45 degrees. 38 C.F.R. § 4.71a.  The VA General Counsel  has held that separate ratings under 38 C.F.R. § 4.71a, DCs 5260 and 5261 may be assigned for limitation of flexion and extension of the same joint. See VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990  (2004).

Summarizing the pertinent evidence with the above criteria in mind, the STRs reflect the Veteran sustaining a left knee strain, and service connection was ultimately granted for chondromalacia patella of the left knee by a March 1997 rating decision.  A 10 percent rating was assigned under DC 5257, and this rating has been continued until the present time.  

More recently, at the May 2008 VA examination, the Veteran reported that he had constant pain in the left knee.  There was a full range of knee motion with pain at 90 degrees.  The examination showed crepitus, pain with movement, and tenderness but not subluxation, edema, effusion, weakness, redness, heat, or guarding.  There was no additional loss of movement with repetitive use.  

At the June 2010 VA examination, the Veteran reported left knee weakness, stiffness, swelling, giving way, lack of endurance, fatigability, and pain.  He denied subluxation.  The examination demonstrated tenderness and crepitus but no instability or subluxation.  Left knee motion was again full with pain, but there no additional limitation of motion on repetition.  

The reports from the most recent VA examination conducted in July 2015 showed the Veteran reporting constant pain in the left knee.  He also described left knee stiffness.  Range of motion testing of the left knee showed 95 degrees flexion and full extension.  Repetitive motion resulted in no additional loss motion or functioning.  No pain, tenderness, or crepitus was elicited upon the physical examination.  Muscle strength was normal and there was no instability.  The left knee disability was said to not involve ankylosis, tibial or fibular impairment, or semilunar cartilage.  The left knee disability was reported to impact work to the extent that the Veteran can only walk for 50 yards at a time before stopping to rest; can only climb one flight of stairs at a time; cannot climb a ladder; can only stand for 15 minutes at a time; and cannot kneel or squat. 

Review of the VA outpatient treatment reports of record do not reflect findings that differ in any significant degree from the VA examination findings set forth above as relevant to the applicable rating criteria.

Applying the rating criteria to the facts set forth above, a rating in excess of 10 percent on the basis of limitation of motion would require a reduced range of flexion to 30 degrees or reduced extension to 15 degrees so as to warrant the next higher, 20 percent rating under, respectively, DC 5260 or DC 5261.  Extension was full at each examination, and flexion at these examinations was to, at worst, 95 degrees.  While the range of motion findings do not support even the minimum compensable rating under DC 5260 or DC 5261, given the complaints of pain, a 10 percent rating on the basis of painful, albeit noncompensable, motion consistent with 38 C.F.R. § 4.59 is appropriate.  

As for a rating in excess of 10 percent for the left knee under any other potentially applicable diagnostic code, VA examinations have not demonstrated any ligament instability or recurrent subluxation or lateral instability.  There otherwise being no indication of recurrent subluxation or lateral instability involving the left knee, an increased or separate rating under DC 5257/VAOPGCPREC 23-97 is not warranted.  There is also no evidence that disability in the left knee has involved ankylosis; dislocation or removal of the semilunar cartilage; nonunion or malunion of the tibia or fibula; or genu recurvatum.  As such, no higher or separate schedular  rating can be assigned under DCs 5256, 5258, 5259, 5262, or 5263, respectively.  See 38 C.F.R. 4.71a , DCs 5256, 5258, 5259, 5262, and 5263.

D.  Extraschedular/Final Considerations 

The Board further finds that staged schedular ratings for the disabilities addressed above are not warranted as the Veteran's symptomatology has otherwise remained stable throughout the appeal.

With regard to giving proper consideration to the effects of pain in assigning a disability rating, as well as the provisions of 38 C.F.R. § 4.45 and the holdings in DeLuca and Mitchell, the reports from the examinations discussed above document consideration of these principles, to include repetitive motion.  There is no indication that further increased compensation would be warranted under these principles.  

In making its determinations above, the Board has considered carefully the Veteran's contentions with respect to the nature of the service-connected manifestations at issue, and notes that his lay testimony is competent to describe certain symptoms associated with these manifestations.  The Veteran's history and symptom reports have been considered, including as presented in the medical evidence discussed above, and have been contemplated by the disability ratings that have been assigned and granted herein.  Moreover, the competent medical evidence offering detailed specific findings pertinent to the rating criteria is the most probative evidence with regard to evaluating the pertinent symptoms of the service-connected manifestations at issue.  As such, while the Board accepts the Veteran's testimony with regard to the matters he is competent to address, the Board relies upon the competent medical evidence with regard to the specialized evaluation of functional impairment, symptom severity, and details of clinical features of the service-connected manifestations at issue.   

The Board also has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  

The Board has compared the level of severity and symptomatology of the Veteran's service-connected disabilities at issue with the established criteria found in the rating schedule.  The Board finds that the disabilities at issue are fully addressed by the rating criteria under which each such disability is rated.  In this regard, a wide range of signs and symptoms are contemplated in the applicable rating criteria.   Moreover, the service-connected disabilities addressed above require application of the holding in Deluca and Mitchell which require, in turn, consideration of 38 C.F.R. §§ 4.40 and 4.45.  38 C.F.R. § 4.40 requires consideration of functional loss, including the ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, pain, weakness, and atrophy.  Likewise, 38 C.F.R. § 4.45 requires consideration of, in part, incoordination, impaired ability to execute skilled movements, painful motion, swelling, deformity, disuse atrophy, instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing.  Also, 38 C.F.R. § 4.59 requires consideration of such matters as unstable or mal-aligned joints, and crepitation as well as any painful arthritic motion.  

Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology associated with the service-connected manifestations addressed above.  As such, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating for any of the service-connected manifestations addressed above is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

Furthermore, the Board notes that under Johnson v. McDonald, 762 F3.d 1362 (2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  In this case, even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional impairment that has not been attributed to a specific, rated disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

In sum, the preponderance of the evidence is against the assignment of ratings in excess of 20 percent for degenerative disc disease of thoracolumbar spine and cervical spine; in excess of 30 percent for plantar fasciitis with bilateral heel spurs; an in excess of 10 percent for chondromalacia patella of the left knee.  As such, the benefit of the doubt doctrine is not applicable with respect to these matters, and entitlement to ratings in excess of 20 percent for degenerative disc disease of the thoracolumbar and cervical spine; 30 percent for plantar fasciitis with bilateral heel spurs; and 10 percent for chondromalacia patella of the left knee must be denied.    38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3, 4.7; Gilbert, supra.   

ORDER

Service connection for hypertension, to include as secondary to the service connected thoracolumbar and cervical spine disabilities, is denied. 

Service connection for headaches, to include as secondary to the service connected thoracolumbar and cervical spine disabilities, is denied. 

A rating in excess of 20 percent for degenerative disc disease of the thoracolumbar spine is denied. 

A rating in excess of 20 percent for degenerative disc disease of the cervical spine is denied.  

A rating in excess of 30 percent for plantar fasciitis with bilateral heel spurs is denied.  

A rating in excess of 10 percent for chondromalacia patella of the left knee is denied.  



____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


